Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Response to Amendment
The Amendment filed 08/25/2022 has been entered and fully considered. 
Claims 5,9-11 are pending, of which claim 11 was amended.  The amendment of claim 11 is sufficiently supported by the originally filed disclosure.

Claim Objections
Claim(s) 5,9,10 objected to because of the following informalities:  
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim(s) 5,9,10 are objected to as being dependent claim(s) which fail to be dependent claim(s) which refers to a preceding claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as obvious over US 6168649 (herein known as JENSVOLD) in view of US 20130239804 (herein known as WYNN), as evidenced by US 4339917 (herein known as LAGRONE), US 20070187340 A1 (herein known as ORESTI), and “Ejectors, SteamJet” (herein known as RICHENBERG)
OR, in the alternative, under 35 U.S.C. 103 as obvious over US 6168649 (herein known as JENSVOLD) in view of US 20160151739 (herein known as JAKOBSSON) and US 20130239804 (herein known as WYNN), as evidenced by US 4339917 (herein known as LAGRONE), US 20070187340 A1 (herein known as ORESTI), and “Ejectors, SteamJet” (herein known as RICHENBERG). 
(Claims 5,9,10 are not properly dependent upon a preceding claim, which is why claim 11, as follows, is presented prior to claims 5,9,10)

With regard to claim 11, JENSVOLD teaches a method for membrane permeation treatment of a gaseous feedstream comprising at least methane and carbon dioxide for producing a methane-enriched gaseous stream, comprising the steps of:, especially at as discussed as follows for the body of the claim
compressing the gaseous feedstream with a compressor 202 to a pressure of between 5 (75 psi) and 17 (250 psi) bar, especially at fig 2,c12ln20-c13ln25,c14ln30-36
separating a portion of the compressed gaseous feedstream with a first membrane separation unit 211 into a first carbon dioxide-enriched permeate, near 212, and a first methane-enriched retentate, near 213, especially at fig 2,c12ln59-c13ln4,c14ln25-36
separating the first retentate via 214 with a second membrane separation unit 221 into a second carbon dioxide-enriched permeate, near 222, and a second methane-enriched retentate, near 223, especially at fig 2,c12ln59-c13ln17,c14ln30-36
receiving the first permeate with a compressor 203 to produce a compressed gas comprised of the first permeate (and the first permeate has at least a portion of the gaseous feedstream) having a pressure 2 bar (30 psi), especially at fig 2,c12ln59-c13ln25,c14ln30-36
separating the compressed gas comprised of the first permeate (and the portion of the first permeate has at least the portion of the gaseous feedstream) with a third membrane separation unit 231 into a third methane-enriched retentate, near 233, and a third CO2-enriched permeate, near 232, especially at fig 2,c12ln59-c13ln25,c14ln30-36
JENSVOLD does not specifically teach conveying another portion of the compressed gaseous feedstream to a gas-gas ejector; receiving… said another portion of the gaseous feedstream with the gas-gas ejector and using said another portion of the gaseous feedstream as motive gas 
But, WYNN teaches conveying a portion of the compressed gaseous feedstream 724 to the gas-gas ejector 702, especially at fig 7, para 163
receiving a permeate 713 and the portion of the compressed gaseous feedstream with the ejector, and using the compressed gaseous feedstream as motive gas, via 724, to produce a compressed gas 703 comprised of the permeate and the portion of the compressed gaseous feedstream, especially at fig 7, para 163,167
separating, with a membrane separation unit 708, the compressed gaseous comprised of the permeate and the portion of the compressed gaseous feedstream, especially at fig 7, para 163,167
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide (or in an alternative, substitute) the compressor 203 of JENSVOLD with gas-gas ejector 702 of WYNN, for the benefit of a known specific compressor to fulfill the compress need taught by JENSVOLD, especially at fig 2,c12ln20-c13ln25,c14ln30-36,
in an alternative because the substitution of one type of compressor for another that are both used for the same purpose (i.e. gas in a membrane separation system) would be well within the scope of the skilled artisan, also see KSR,
in an another alternative because JAKOBSSON teaches, especially at abstract, these two structures (compressor and ejector) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute the compressor with gas-gas ejector (MPEP 2144.06);
and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide as a portion of the gaseous feedstream, via 724, motive gas, of WYNN in the JENSVOLD-WYNN combination a portion of the compressed feedstream 210 of JENSVOLD for the benefit of a motive gas as taught by WYNN especially at para 163;
thereby in combination addressing “conveying another portion of the compressed gaseous feedstream to a gas- gas ejector;
receiving the first permeate and said another portion of the gaseous feedstream with the gas-gas ejector and using said another portion of the gaseous feedstream as motive gas to produce a compressed gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar; and
separating, with a third membrane separation unit, the compressed gas comprised of the first permeate and said portion of the gaseous feedstream with unit into a third methane-enriched retentate and a third CO2-enriched permeate.”
[As evidenced by, ORESTI states, at abstract, “compression units including ejectors” which is art-recognized equivalents of compressor and ejector;
ORESTI provides evidence of conveying a portion of the compressed gaseous stream 21 to the gas-gas ejector E1, especially at fig 1, para 39,42
receiving a separated gas (5; similar to permeate, in that they are both separated gases) and the portion of the compressed gaseous stream with the ejector, and using the compressed gaseous stream as motive gas to produce a compressed gas 1 comprised of the separated gas and the portion of the compressed gaseous stream, especially at fig 1, para 35,36,39,42
separating, with a separation unit B1, the compressed gaseous comprised of the separated gas and the portion of the compressed gaseous stream, especially at fig 1, para 41]
[As evidenced by, LAGRONE provides evidence by stating “a first stage ejector pump driven by a second stage compressor” at abstract and depicted at fig]
[As evidenced by, RICHENBERG provides evidence of an ejector with a “motivating fluid” and accelerating the secondary fluid with the motivating fluid, especially at pg 168 para 1]


With regard to claim 5, JENSVOLD teaches
 wherein the third retentate via 206 and the second permeate via 205 are recycled upstream of the compressor, especially at fig 2,c12ln59-c13ln35,c14ln30-36


Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6168649 (herein known as JENSVOLD) in view of US 20130239804 (herein known as WYNN), as evidenced by US 4339917 LAGRONE, US 20070187340 A1 and RICHENBERG et al. “Ejectors, SteamJet” as applied to claim(s) above, and further in view of US 5538536 (herein known as FUENTES)
OR, in the alternative, under 35 U.S.C. 103 as obvious over US 6168649 (herein known as JENSVOLD) in view of US 20160151739 (herein known as JAKOBSSON) and US 20130239804 (herein known as WYNN) , as evidenced by US 4339917 LAGRONE, US 20070187340 A1 and RICHENBERG et al. “Ejectors, SteamJet” as applied to claim(s) above, and further in view of US 5538536 (herein known as FUENTES).

With regard to claim 9, JENSVOLD does not specifically teach wherein the membranes of the membrane separation units have a same selectivity 
But, FUENTES teaches wherein the membranes of the membrane separation units have a same selectivity, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of membrane selectivity relationship among the membranes of the membrane separation units JENSVOLD-WYNN(or JENSVOLD-JAKOBSSON-WYNN) with wherein the membranes of the membrane separation units have a same selectivity of FUENTES, since FUENTES teaches whether the selectivities are the same or different can be used to optimize “cost of operation” c1ln5-c3ln52,abstract; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise, there is a limited number of selectivity relationship among the membranes of the membrane separation units, and the claimed arrangement does not require undo experimentation to find as a workable solution

With regard to claim 10, JENSVOLD does not specifically teach wherein the membranes of the membrane separation units have a different selectivity 
But, FUENTES teaches wherein the membranes of the membrane separation units have a different selectivity, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of membrane selectivity relationship among the membranes of the membrane separation units JENSVOLD-WYNN(or JENSVOLD-JAKOBSSON-WYNN) with wherein the membranes of the membrane separation units have a different selectivity of FUENTES, since FUENTES teaches whether the selectivities are the same or different can be used to optimize “cost of operation” c1ln5-c3ln52,abstract; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise, there is a limited number of selectivity relationship among the membranes of the membrane separation units, and the claimed arrangement does not require undo experimentation to find as a workable solution


Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 4, particularly “Claims 5 and 11 were rejected under 35 U.S.C. § 103(a) as being unpatentable over US 6,168,649 (Jensvold) in view of US Pub. 2013/0239804 (Wynn). Applicant respectfully traverses for three reasons."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively.

Applicant argues at page(s) 4, particularly “l) The Examiner-suggested combination of Jensvold and Wynn would not have resulted in the claimed subject, including separating a portion of the compressed gaseous feedstream with a first membrane separation unit into a first carbon dioxide-enriched permeate and a first methane-enriched retentate."
page(s) 4, particularly “The claimed subject matter requires separation, at a first membrane separation unit, of a gaseous feedstream (that comprises at least methane and carbon dioxide) into a first carbon-dioxide-enriched permeate and a first methane- enriched retentate.
page(s) 4, particularly “The Examiner relies upon Jensvold as disclosing this limitation.
page(s) 4, particularly “Applicant acknowledges that Jensvold discloses a laundry list of gases that may be included in the gaseous feedstream, including methane and carbon dioxide. However, to the extent that it discloses separation of a gaseous feedstream (with a first membrane separation unit) into a first permeate and a first retentate, it discloses separation of mixture of a generic slow gas and a generic fast gas into a fast gas- enriched permeate and a slow gas-enriched retentate. Assuming that an arbitrary mixture of methane and carbon dioxide is used for the gaseous feedstream, because Jensvold is silent on the carbon dioxide/methane selectivity of the membranes, it is not clear whether carbon dioxide enriches in the permeate or enriches in the
page(s) 5, particularly “retentate. Therefore, Jensvold does not conclusively disclose that carbon dioxide enriches in the permeate and that methane enriches in the retentate.
page(s) 5, particularly “Because the Examiner has not provided a prior art teaching the particular kind of selectivity (i.e., CO2/CH4 selective as opposed to CH4/CO2 selective) exhibited by the first membrane separation unit of the claimed subject matter, the Examiner- suggested combination of Jensvold would not have resulted in the claimed subject matter.
page(s) 5, particularly “Thus, the rejection must be withdrawn for this reason alone.
In response, respectfully, the Examiner does not find the argument persuasive.  The teaching of JENSVOLD, which is stated as "In the case where carbon dioxide is separated from methane" at c14ln30-36, is not a laundry list.
Contrary to the Applicant, the claim language was reasonably disclosed by JENSVOLD, JENSVOLD states at at c14ln25-36, "the faster permeating gas is withdrawn from the high pressure (upstream) side of the membrane...In the case where carbon dioxide is separated from methane" (i.e. carbon dioxide permeating gas is withdrawn from the methane).

Applicant argues at page(s) 5, particularly “II) To the extent that one of ordinary skill in the art would have found it advantageous to modify the membrane separation scheme of Jensvold with the teachings of Wynn, such a modification would have resulted in the combination of the third permeate of Jensvold with the feed gas of Jensvold and not the use of a portion of the feed gas of Jensvold as a motive gas in the ejector of Wynn to compress the first permeate of Jensvold for feeding to the third membrane separation unit of Jensvold."
page(s) 5, particularly “The claimed subject matter requires receiving the first permeate with the gas- gas ejector and using another portion of the gaseous feedstream as the motive gas for the gas-gas ejector to produce a compressed gas that is comprised of the first permeate and the other portion of the gaseous feedstream. This is followed by separating (with the third membrane separation unit) such compressed gas into a third methane-enriched retentate and a third CO2-enriched permeate.
page(s) 5, particularly “As seen in the Jensvold Figure 2 pasted below, the permeate 212 from the first stage membrane 211 is not combined with any other gas prior to its being fed to the third stage membrane 231. However, the permeate 222 from the second stage membrane 221 is in fact combined with the feed gas stream 201 through the suction action of the inlet of the compressor 202.
page(s) 6, particularly “Jennsvold FIG 2
page(s) 6, particularly “In recognition that Jensvold does not disclose compression of the firstpermeate 212 with an ejector that uses a portion of the feed gas stream 201 asamotive gas, the Examiner relies upon the teachings of Wynn.
page(s) 6, particularly “In each of the Wynn embodiments, the low-pressure suction gas entrained inthe motive gas by the ejector is a recycle gas meant to be recycled back to a firstseparation step. In FIG 1, the low-pressure suction gas is a major portion 111 of anoverhead gas stream 110 obtained from a condenser 108. This stream 111 isrecycled to the first separation step (membrane separation unit 105) via the ejector102. In FIG 2, the low-pressure suction gas is a major portion 211 of an overheadgas stream 210 obtained from an absorption unit 208. This stream 11 is recycled tothe first separation step (membrane separation unit 205) via the ejector 202. In FIG3, the low-pressure suction gas is a major portion 313 of a retentate gas 311obtained from the second separation step (nembrane separation unit 309). Thisstream 313 is recycled to the first separation step (membrane separation unit 305)via the ejector 302. In FIG 4, the low-pressure suction gas is a major portion 411 of a
page(s) 7, particularly “residue gas stream 410 obtained from a PSA unit 408. This stream 411 is recycledto the first separation step (nembrane separation unit 405) via the ejector 402. InFIG 6, the low-pressure suction gas is a major portion 613 of a residue gas 611obtained from the second separation step (membrane separation unit 609). This stream 613 is recycled to the first separation step (partial condenser, absorption unit,or PSA 604) via the ejector 602. In FIG 7, the low-pressure suction gas is a majorportion 713 of a residue stream 711 obtained from the second separation step(membrane separation unit 709). This gas 713 is recycled to the first separation step(phase separator 704) via the ejector 702. Therefore, as shown in the genericdrawing pasted below illustrated that, in each of the embodiments illustrated in FIGS1-4 and 6-7 of Wynn, the low-pressure suction gas is always a major portion of gasresulting from a second separation step that is recycled directly back to the firstseparation step.recycle gas separation
page(s) 7, particularly “generic Wynn ejector teaching
page(s) 7, particularly “Given this repeated suggestion by Wynn to always recycle a major portion ofgas resulting from a second separation step directly back to the first separation step,if one of ordinary skill in the art were to have considered the desirability of modifyingJensvold with the teachings of Wynn, such a one would have concluded that it wasobvious to recycle a major portion of the retentate 233 that is obtained frommembrane 231 directly back to membrane 211 via the Wynn ejector instead ofrecycling it via the compressor 202.The Examiner ignores this repeated suggestion by Wynn. Instead of logicallyconcluding that one of ordinary skill in the art would have concluded that it was
page(s) 8, particularly “obvious to recycle a major portion of the retentate 233 directly back to membrane211 via the Wynn ejector fully consistent with the Wynn teachings, the Examinermakes an unsupported leap of logic and concludes that it would instead be obviousto use the Wynn ejector, instead of the Jensvold compressor 203, to compresspermeate 215 from a first separation step (membrane 215) using, as motive gas, aportion of the feed gas stream 201 for feeding the thus-compressed permeate to athird separation step (membrane 231). This is illustrated in the Examiner-suggested modification of Jensvold pasted below.
page(s) 8, particularly “Examiner-suggested modification of Jensvold Thus, even though Wynn provides six different teachings (FIGS 1-4 and 6-7)of recycling a major portion of a gas from a second separation step back to a firstseparation step using an ejector, the Examiner ignores these teachings and insteadproposes to modify Jensvold in an entirely different way completely unsupported by
page(s) 9, particularly “Wynn. Because such a conclusion by the Examiner is completely unsupported, the rejection is improperly made in hindsight.
page(s) 9, particularly “Thus, the rejection must be withdrawn for this reason alone.
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's argument that "To the extent that one of ordinary skill in the art would have found it advantageous to modify the membrane separation scheme of Jensvold with the teachings of Wynn, such a modification would have resulted in the combination of the third permeate of Jensvold with the feed gas of Jensvold and not the use of a portion of the feed gas of Jensvold as a motive gas in the ejector of Wynn to compress the first permeate of Jensvold for feeding to the third membrane separation unit of Jensvol", the mere applicant assertion of another combination from the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
In relation the Applicant has failed to substantiate the alleged, "the Examiner makes an unsupported leap of logic and concludes that it would instead be obvious to use the Wynn ejector, instead of the Jensvold compressor 203, to compress permeate 215 from a first separation step (membrane 215) using, as motive gas, a portion of the feed gas stream 201 for feeding the thus-compressed permeate to a third separation step (membrane 231 )"
Contrary to the Applicant's assertion, the rejection was not primarily directed to "a portion of the feed gas stream 201 as a motive gas".
Contrary to the Applicant, the alleged figure is not "Examiner-suggested modification of Jensvold"; 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant has failed to justify the alleged "completely unsupported by Wynn" in the combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
JENSVOLD teaches receiving the first permeate with a compressor 203 to produce a compressed gas comprised of the first permeate, especially at fig 2,c12ln59-c13ln25,c14ln30-36; this receiving the first permeate with a compressor remains in the proposed rejection, contrary to the Applicant's disagreement with the teaching of JENSVOLD

Applicant argues at page(s) 9, particularly “III) The Examiner fails to provide a prima facie case of obviousness because the reasoning articulated by the Examiner supporting their legal conclusion of obviousness is a mere conclusory statement without any significant support."
page(s) 9, particularly “It is well established that obviousness rejections are improper if based upon mere conclusory statements because “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness”. In re Kahn, 441 F.3d 977, at 988 (Fed Cir 2006), cited with approval, KSR v. Teleflex, 550 US 398, at 418 (2007).
page(s) 9, particularly “The only support that the Examiner sets forth for concluding why such an artisan would have considered the Examiner's proposed combination of Jensvold and Wynn is that using the “motive gas of Wynn’ provides “the benefit of a motive gas”.
page(s) 9, particularly “The instant rejection is completely inconsistent with this particular case law requirement for obviousness rejections because the Examiner's support for the legal conclusion of obviousness is no more than a mere conclusory statement. All gas-gas ejectors use motive gases. Just because a secondary reference like Wynn discloses the use of a gas-gas ejector in a specific scheme (explained in detail above) does not give the Examiner carte blanche to arbitrarily combine any motive gas from a process in a primary reference (e.g., Jensvold) in combination with any gas stream from that process for feeding to any separation step in process — all the while justifying such a combination because an ejector provides “the benefit of a motive gas”. Seen in this light, the Examiner's proposed combination of Jensvold and Wynn is no more than a hindsight recreation of the claimed subject matter based upon a Wynn teaching that is limited in its scope.
page(s) 9, particularly “Thus, the rejection must be withdrawn for this reason alone.
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Applicant's assertion, substantial support, from all that the references contain, with substantial discussion was provided throughout Office Correspondence dated 04/26/2022.  
With regard to claim 11, JENSVOLD teaches a method for membrane permeation treatment of a gaseous feedstream comprising at least methane and carbon dioxide for producing a methane-enriched gaseous stream, comprising the steps of:, especially at as discussed as follows for the body of the claim
compressing the gaseous feedstream with a compressor 202 to a pressure of between 5 (75 psi) and 17 (250 psi) bar, especially at fig 2,c12ln20-c13ln25,c14ln30-36
separating a portion of the compressed gaseous feedstream with a first membrane separation unit 211 into a first carbon dioxide-enriched permeate, near 212, and a first methane-enriched retentate, near 213, especially at fig 2,c12ln59-c13ln4,c14ln25-36
separating the first retentate via 214 with a second membrane separation unit 221 into a second carbon dioxide-enriched permeate, near 222, and a second methane-enriched retentate, near 223, especially at fig 2,c12ln59-c13ln17,c14ln30-36
receiving the first permeate with a compressor 203 to produce a compressed gas comprised of the first permeate (and the first permeate has at least a portion of the gaseous feedstream) having a pressure 2 bar (30 psi), especially at fig 2,c12ln59-c13ln25,c14ln30-36
separating the compressed gas comprised of the first permeate (and the portion of the first permeate has at least the portion of the gaseous feedstream) with a third membrane separation unit 231 into a third methane-enriched retentate, near 233, and a third CO2-enriched permeate, near 232, especially at fig 2,c12ln59-c13ln25,c14ln30-36
JENSVOLD does not specifically teach conveying another portion of the compressed gaseous feedstream to a gas-gas ejector; receiving… said another portion of the gaseous feedstream with the gas-gas ejector and using said another portion of the gaseous feedstream as motive gas 
But, WYNN teaches conveying a portion of the compressed gaseous feedstream 724 to the gas-gas ejector 702, especially at fig 7, para 163
receiving a permeate 713 and the portion of the compressed gaseous feedstream with the ejector, and using the compressed gaseous feedstream as motive gas, via 724, to produce a compressed gas 703 comprised of the permeate and the portion of the compressed gaseous feedstream, especially at fig 7, para 163,167
separating, with a membrane separation unit 708, the compressed gaseous comprised of the permeate and the portion of the compressed gaseous feedstream, especially at fig 7, para 163,167
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide (or in an alternative, substitute) the compressor 203 of JENSVOLD with gas-gas ejector 702 of WYNN, for the benefit of a known specific compressor to fulfill the compress need taught by JENSVOLD, especially at fig 2,c12ln20-c13ln25,c14ln30-36,
in an alternative because the substitution of one type of compressor for another that are both used for the same purpose (i.e. gas in a membrane separation system) would be well within the scope of the skilled artisan, also see KSR,
in an another alternative because JAKOBSSON teaches, especially at abstract, these two structures (compressor and ejector) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute the compressor with gas-gas ejector (MPEP 2144.06);
and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide as a portion of the gaseous feedstream, via 724, motive gas, of WYNN in the JENSVOLD-WYNN combination a portion of the compressed feedstream 210 of JENSVOLD for the benefit of a motive gas as taught by WYNN especially at para 163;
thereby in combination addressing “conveying another portion of the compressed gaseous feedstream to a gas- gas ejector;
receiving the first permeate and said another portion of the gaseous feedstream with the gas-gas ejector and using said another portion of the gaseous feedstream as motive gas to produce a compressed gas comprised of the first permeate and said portion of the gaseous feedstream having a pressure of between 2 and 6 bar; and
separating, with a third membrane separation unit, the compressed gas comprised of the first permeate and said portion of the gaseous feedstream with unit into a third methane-enriched retentate and a third CO2-enriched permeate.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues at page(s) 10, particularly “Applicant respectfully traverses for the same reasons given above with respect to the obviousness rejection of claims 5 and 11 over Jensvold in view of Wynn."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 10, particularly “Applicant also traverses because the Examiner has not supported their conclusion with evidence sufficient to conclude that gas-gas ejectors and compressors are art-recognized equivalents."
page(s) 10, particularly “The Examiner supports their legal conclusion of obviousness upon a supposed art-recognized equivalence between compressors and ejectors.
page(s) 10, particularly “The Examiner has not sufficiently supported this conclusion that gas-gas ejectors and compressors are art-recognized equivalents. The Examiner merely points out that, in a single patent, the Abstract recites that either a compressor or ejector may be used. There is no analysis of the functions, structures, and advantages of gas-gas ejectors versus compressors. Indeed, when such an analysis is performed, it is readily seen that the four-word recitation in Jakobsson of “compressor or an ejector’ should not be seen as evidence of an art-recognized equivalence.
page(s) 10, particularly “There are significant differences between the functions, structures, and advantages of gas-gas ejectors versus compressors. Because compressors have rotating or reciprocating moving parts, they must be maintained and replaced due to wear and tear associated with the moving parts. On the other hand, gas-gas ejectors have no rotating or reciprocating moving parts. Compressor use does not require the presence of two gas streams: one stream to be compressed and one stream as a motive gas. On the other hand, gas-gas ejectors require a higher pressure motive gas and a lower pressure suction gas. Compressors must either consume electricity or be mechanically powered by some other device and thus must either be connected to the electrical grid or a generator or other mechanical drive device. On the other hand, gas-gas ejectors neither consume any electricity nor require
page(s) 11, particularly “mechanical connection to a drive device. The foregoing are but a few of the differences in function between compressors and gas-gas ejectors.
page(s) 11, particularly “The Examiner asserts, without any support, that compressors do not need to be connected to an electrical grid or generator. Applicant has modified their previous statement to say that compressors must either consume electricity or be mechanically powered by some other device and thus must either be connected to the electrical grid or a generator or other mechanical drive device. This is well-known by those of ordinary skill in the art. If the Examiner wishes to rebut Applicant's statements, they are invited to introduce evidence into the record in rebuttal thereof.
page(s) 11, particularly “The Examiner also asserts, without any support, that ejectors can have moving parts. Applicant has modified their previous statement to say that, while compressors have rotating or reciprocating moving parts, ejectors do not. This is well-known by those of ordinary skill in the art. If the Examiner wishes to rebut Applicants statements, they are invited to introduce evidence into the record in rebuttal thereof.
page(s) 11, particularly “While it appears that the Examiner asserts in the April 26, 2022 Office Action that they have already presented evidence of an art-recognize equivalence between compressors and ejectors apart from the Jakobsson Abstract, Applicant has re-read each of the Office Actions mailed October 6, 2021, March 17, 2021, June 10, 2020 and do not see any other evidence provided by the Examiner.
page(s) 11, particularly “While Applicant does not insist that the Jakobsson reference must explicitly state that compressors and gas-gas ejectors are equivalents, the Examiner is still obligated to provide a greater amount of evidence than a mere four-word recitation of “compressor or an ejector”.
page(s) 11, particularly “As such, the Examiner fails to present a prima facie case of obviousness because the legal rationale for making the legal conclusion of obviousness rests upon an unsupported assumption that gas-gas ejectors and compressors are art- recognized equivalents.
page(s) 11, particularly “For the reasons given above, the rejection should be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  JAKOBSSON teaches, especially at abstract, these two structures (compressor and ejector) were art-recognized equivalents at the time the invention was made.
The assertion of the alleged "analysis of the functions, structures, and advantages of gas-gas ejectors versus compressors" does not make the evidence of JAKOBSSON disappear; a denial of the evidence is insufficient to remove the evidence of JAKOBSSON.
The Examiner does not endorse the allegation(s), "There are significant differences between the functions, structures, and advantages of gas-gas ejectors versus compressors. Because compressors have rotating or reciprocating moving parts, they must be maintained and replaced due to wear and tear associated with the moving parts. On the other hand, gas-gas ejectors have no rotating or reciprocating moving parts. Compressor use does not require the presence of two gas streams: one stream to be compressed and one stream as a motive gas. On the other hand, gas-gas ejectors require a higher pressure motive gas and a lower pressure suction gas. Compressors must either consume electricity or be mechanically powered by some other device and thus must either be connected to the electrical grid or a generator or other mechanical drive device. On the other hand, gas-gas ejectors neither consume any electricity nor require mechanical connection to a drive device.", which as far as has been present by the Applicant is/are essentially moot allegation(s).
The Examiner does not endorse the allegation "compressors must either consume electricity or be mechanically powered by some other device and thus must either be connected to the electrical grid or a generator or other mechanical drive device", which as far as has been present by the Applicant is essentially a moot allegation.
The Examiner does not endorse the allegation "compressors have rotating or reciprocating moving parts, ejectors do not", which as far as has been present by the Applicant is essentially a moot allegation.
Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. It is taken that the Applicant has merely alleged, "the Examiner is still obligated to provide a greater amount of evidence than a mere four-word recitation of ‘compressor or an ejector’, and merely alleged ‘the Examiner fails to present a prima facie case of obviousness because the legal rationale for making the legal conclusion of obviousness rests upon an unsupported assumption that gas-gas ejectors and compressors are art- recognized equivalents".  This essential denial of the evidence and discussion already presented is not sufficient means to remove, such evidence and discussion from the record.  Furthermore, the cited art is relevant for all that they contain.

Applicant argues at page(s) 12, particularly “Claims 9 and 10 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Jensvold in view of Wynn and US 5,538,536 (Fuentes). Applicant respectfully traverses for the reasons given above with respect to the obviousness rejection of claims 5 and 11 over Jensvold in view of Wynn and because Fuentes fails to cure the deficiencies of Jensvold and Wynn."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 12, particularly “Claims 9 and 10 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Jensvold in view of Jakobsson, Wynn, and Fuentes. Applicant respectfully traverses for the reasons given above with respect to the obviousness rejection of claims 5 and 11 over Jensvold in view of Jacobsson and Wynn and because Fuentes fails to cure the deficiencies of Jensvold, Jacobsson, and Wynn."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 13, particularly “Accordingly, it is believed that the present application now stands in condition for allowance. "
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776